Citation Nr: 1715244	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  07-11 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to October 6, 2015, and to a rating in excess of 40 percent beginning October 6, 2015, for a back disability.  

2.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 29, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to February 1981 and from February 2003 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was previously before the Board, most recently in February 2011, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that in a June 2016 rating decision, the Veteran was assigned a 40 percent rating for his back disability, effective October 6, 2015; and was granted entitlement to a TDIU beginning January 29, 2010.  The increased rating and effective date of the TDIU do not constitute complete grants of the benefits sought on appeal.  However, the Board has limited its consideration accordingly.   

The issue of service connection for a right shoulder disability, to include as secondary to the Veteran's left shoulder disability, has been raised by the record in a March 2012 statement, VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of an increased rating for the Veteran's left shoulder disability and entitlement to TDIU prior to January 29, 2010, are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's back disability has been manifested by flexion limited to30 degrees or less and painful motion for the entire period on appeal.  

2.  The Veteran's left lower extremity radiculopathy is manifested by symptoms that are moderately severe in nature for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but not higher, for a back disability have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2016).

2.  The criteria for a rating of 40 percent, but not higher, for left lower extremity radiculopathy have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  VA provided adequate notice in letters sent to the Veteran in May 2006 and July 2016.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided adequate examinations in February 2006, March 2011, and October 2015, as discussed below.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

It is not expected that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease or disability therefrom are sufficient. Coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2016).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016).  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or, if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).   

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

Complete and incomplete paralysis of the sciatic nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that code, a 10 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is mild in severity.  A 20 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is moderate in severity.  A 40 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is moderately-severe in severity.  A 60 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is severe in severity with marked muscular atrophy.  A maximum 80 percent disability rating is warranted for complete paralysis of the sciatic nerve productive of symptoms such as foot dangle or drop, active movement of muscles below the knee absent, or weakened or (very rarely) lost flexion of the knee.

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Entitlement to an Increased Rating for a Back Disability

The Veteran has asserted that the symptoms of his back disability are worse than those which are contemplated by the currently assigned ratings.  

At a February 2006 VA examination, the Veteran reported severe fatigue, decreased motion, stiffness, weakness, spasm, and pain in his back.  He reported he needed a cane and crutches to assist him when he walked, but was able to walk up to a quarter of a mile.  The examiner noted the Veteran had intervertebral disc syndrome (IVDS) at L4-5.  On examination, the examiner noted the Veteran's gait was antalgic, but he had no spasm, atrophy, guarding, tenderness, or weakness of the lumbar spine.  He also noted the Veteran did not have ankylosis.  The examiner stated he was not able to perform range of motion testing of the lumbar spine, as the Veteran refused to do the adequate maneuvers; he wanted to avoid doing movements to prevent acute injury.  The Veteran's diagnosis was L4-5 and L5-S1 degenerative disc disease with disc protrusion and lumbar myositis and L4 and S1 radiculopathy.  The examiner noted the Veteran's diagnosis had severe effects on his ability to perform daily activities, to include chores, exercise, dressing, and toileting.  

A magnetic resonance imaging scan (MRI) of the lumbar spine in September 2007 showed a left laminectomy defect at L4-5, a focal annular tear and posterior disc protrusion at L5-S1, degenerative disc disease and posterior spondylosis at L5-S1, and a partial desiccation of the L4-5 and L5-S1 intervertebral discs.  Private treatment records in 2009 showed the Veteran continued to complain of lower back pain.

At a March 2011 VA examination, the examiner noted the Veteran had severe flare-ups of his lumbar spine every 2 to 3 weeks that lasted 1 to 2 days.  The Veteran reported constant and severe throbbing, stabbing, and pressure like pain in his back.  The examiner noted the Veteran had incapacitating episodes of spine disease, used a walker, and was unable to walk more than a few yards; however, the examiner also noted the incapacitating episodes were not due to intervertebral syndrome (IVDS).  On examination, the Veteran had a slow propulsion gait with severe tremors.  The examiner noted spasm, guarding, pain with motion, and tenderness.  Range of motion testing showed flexion to 25 degrees with objective evidence of pain on active range of motion.  The examiner diagnosed left lumbar residual radiculopathy, bulging disc at L4-5, and a left sided protruded disc at L5-S1.  

A January 2011 MRI of the lumbar spine showed a bulging disc present at L4-5 and a left-sided protruded disc at L5-S1.  A July 2011 MRI of the lumbar spine showed a bulging disc present at L2-L3, a right lateral protruded disc at L3-L4, and a left lateral protruded disc at L5-S1.

At an October 2015 VA examination, the Veteran reported that since his last VA examination in 2011, he continued to have constant lower back pain that was worsened with prolonged sitting and standing.  Range of motion testing showed forward flexion to 20 degrees, with pain.  The examiner indicated the Veteran did not have ankylosis of the spine or intervertebral disc syndrome.  

A review of the record shows that the Veteran receives medical treatment for various disabilities.  A review of the treatment notes of record do not show symptoms or range of motion measurements worse than those described in the various VA examination reports of record.  Further, there is no indication that the Veteran has been prescribed bed rest by his treatment provider as a result of incapacitating episodes during the appeal period.

The Board finds that the Veteran is entitled to a 40 percent rating for his back disability for the entire period on appeal.  In this regard, the Veteran is noted to have flexion to 25 degrees and 20 degrees at his March 2011 and October 2015 VA examinations respectively.  While the Board acknowledges that there were no range of motion measurements taken at the February 2006 VA examination, the symptoms reported by the Veteran and the findings noted by the examiner are substantially similar to those at both the March 2011 and October 2015 VA examinations.  Therefore, it can reasonably be assumed that the Veteran's range of motion would have been similar if measurements were taken.  Therefore, a 40 percent rating for the Veteran's back disability is warranted for the entire period on appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).   

Consideration has been given to assigning a higher rating for the Veteran's back disability.  However, there is no indication from the record that the Veteran has ankylosis of the thoracolumbar spine.  In fact, it was specifically noted on more than one occasion that the Veteran did not have ankylosis.  The Board notes that the additional limitation the Veteran experiences due to pain was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2016).  There is no other evidence showing that he has more limitation of motion than that found at the VA examinations.  With consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 40 percent for functional impairment of the back.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran experiences incapacitating episodes requiring medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted and the Veteran is appropriately rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2016).

Entitlement to an Increased Rating for Left Lower Extremity Radiculopathy 

The Veteran has asserted that the symptoms of his left lower extremity radiculopathy are worse than those which are contemplated by the currently assigned rating.

At a February 2006 VA examination, the examiner noted the Veteran had severe weakness and daily severe radiating pain associated with numbness in his left leg. There was no indication from the examination report that the Veteran had any muscular atrophy of the left leg.  The examiner diagnosed L4 and S1 radiculopathy associated with L4-5 and L5-S1 degenerative disc disease.  Additionally, he noted the Veteran's radiculopathy had significant effects on his occupational and daily functioning due to decreased strength and lower extremity pain.  

At a March 2011 VA examination, the examiner noted the Veteran had constant, severe pain and weakness in his left leg.  Sensory exam findings of the left lower extremity showed decreased vibration, position sense, pain or pinprick, and light touch.  There was no evidence of muscular atrophy in the left leg.  The examiner again noted the Veteran's radiculopathy had significant effects on his occupational and daily functioning due to decreased strength and lower extremity pain.  

At an October 2015 VA spine examination, the Veteran reported he continued to have numbness, weakness, and pain in his left lower extremity.  On examination, the examiner noted moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the left lower extremity.  There was no evidence of muscular atrophy in the left leg.  The examiner concluded the severity of the Veteran's radiculopathy of the left lower extremity was mild.  

At an October 2015 VA peripheral nerves examination, the Veteran reported weakness and numbness in his left leg.  On examination, the examiner noted moderate intermittent pain, moderate parasthesias and/or dysesthesias, and moderate numbness in the left lower extremity.  A sensory exam showed decreased sensation for light touch in the left lower leg, ankle, foot, and toes.  There was no evidence of muscular atrophy in the left leg.  The examiner concluded the severity of the Veteran's sciatic nerve of the left lower extremity was moderately severe.  

The Board finds that the Veteran is entitled to a 40 percent rating for left lower extremity radiculopathy for the entire period on appeal.  In this regard, the Board notes that the October 2015 VA peripheral nerves examiner found that the Veteran's sciatic nerve impairment was moderately severe in nature.  The Board cannot find any discernable difference in the symptomatology described at the time of the February 2006, March 2011, and October 2015 VA spine examinations.  Specifically, at the February 2006, March 2011, and October 2015 spine examinations, the Veteran consistently reported constant, severe pain and weakness in his left lower extremity.  Therefore, the Board finds that a 40 percent rating for left lower extremity radiculopathy is warranted for the entire period on appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Consideration has been given to assigning a rating in excess of 40 percent for left lower extremity radiculopathy.  However, there is no indication from the record that the Veteran has severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  While the Board acknowledges that the Veteran has reported that his symptoms are severe, there have been no findings of muscular atrophy in the left leg.  Therefore, a rating in excess of 40 percent for left lower extremity radiculopathy is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.



ORDER

Entitlement to a rating of 40 percent, but not higher, for a back disability for the entire period on appeal is granted.

Entitlement to a rating of 40 percent, but not higher, for left lower extremity radiculopathy for the entire period on appeal is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

In October 2015 the Veteran was afforded a VA examination of his left shoulder disability to determine the current level of severity of all impairment resulting from that disability.  VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).

The Board has reviewed the October 2015 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Specifically, the report does not show joint testing for pain on passive motion or in nonweight-bearing.  Therefore, the Board finds that further examination is necessary.

Respecting the Veteran's TDIU claim, the TDIU claim is intertwined with the above remanded claim for a left shoulder disability, as the Veteran attributed his inability to work in part due to his left shoulder condition.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.
Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his left shoulder disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.
The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.  The examiner should also report whether there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.

3.  Confirm that the VA examination report comports with this Remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


